
	

113 SRES 145 ATS: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2013 to bring attention to the health disparities faced by minority populations such as American Indians and Alaska Natives, Asians, Blacks or African Americans, Hispanics or Latinos, and Native Hawaiians and other Pacific Islanders.
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 145
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Cardin (for himself
			 and Mr. Schatz) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Promoting minority health awareness and
		  supporting the goals and ideals of National Minority Health Month in April 2013
		  to bring attention to the health disparities faced by minority populations such
		  as American Indians and Alaska Natives, Asians, Blacks or African Americans,
		  Hispanics or Latinos, and Native Hawaiians and other Pacific
		  Islanders.
	
	
		Whereas in 2011, the Department of Health and Human
			 Services released the National Stakeholder Strategy for Achieving Health
			 Equity and the Disparities action Plan to reduce health
			 care disparities in the United States;
		Whereas a recent analysis estimates that the economy of
			 the United States loses an estimated $309,000,000,000 a year due to the direct
			 and indirect costs of health disparities;
		Whereas the Department of Health and Human Services has
			 identified 6 main categories in which racial and ethnic minorities experience
			 the most disparate access to health care and health outcomes, including infant
			 mortality, cancer screening and management, cardiovascular disease, diabetes,
			 HIV and AIDS infection, and immunizations;
		Whereas African-American women are more than twice as
			 likely to die of cervical cancer than White women and are more likely to die of
			 breast cancer than women of any other racial or ethnic group;
		Whereas the rate of death from coronary heart disease is
			 30 percent higher among African Americans than among Whites;
		Whereas the death rate from stroke is 50 percent higher
			 among African Americans than among Whites;
		Whereas in 2012, as compared to non-Hispanic Whites living
			 in Hawaii, Native Hawaiians had more than twice the rate of medically-diagnosed
			 diabetes and were 5.7 times more likely to die of diabetes;
		Whereas compared to non-Hispanic White men, African
			 American men are 9.5 times more likely to die of AIDS and Hispanic men are 2.5
			 times more likely to die of AIDS;
		Whereas in 2010, 84 percent of children born with HIV
			 infection belonged to minority groups;
		Whereas the Department of Health and Human Services has
			 identified diseases of the heart, malignant neoplasm, unintentional injuries,
			 diabetes, and cerebrovascular disease as some of the leading causes of death
			 among American Indians and Alaska Natives;
		Whereas American Indians and Alaska Natives die at higher
			 rates than other people in the United States from tuberculosis, diabetes,
			 unintentional injuries, and suicide; and
		Whereas American Indians and Alaska Natives have a life
			 expectancy that is 5.2 years shorter than the life expectancy of the overall
			 population of the United States: Now, therefore, be it
		
	
		That the Senate supports the goals
			 and ideals of National Minority Health Month in April 2013 to bring attention
			 to the severe health disparities faced by minority populations such as American
			 Indians and Alaska Natives, Asians, Blacks or African Americans, Hispanics or
			 Latinos, and Native Hawaiians and other Pacific Islanders.
		
